USDC IN/ND case 1:15-cr-00001-TLS-SLC document 318 filed 12/10/18 page 1 of 15
USDC IN/ND case 1:15-cr-00001-TLS-SLC document 318 filed 12/10/18 page 2 of 15
USDC IN/ND case 1:15-cr-00001-TLS-SLC document 318 filed 12/10/18 page 3 of 15
USDC IN/ND case 1:15-cr-00001-TLS-SLC document 318 filed 12/10/18 page 4 of 15
USDC IN/ND case 1:15-cr-00001-TLS-SLC document 318 filed 12/10/18 page 5 of 15
USDC IN/ND case 1:15-cr-00001-TLS-SLC document 318 filed 12/10/18 page 6 of 15
USDC IN/ND case 1:15-cr-00001-TLS-SLC document 318 filed 12/10/18 page 7 of 15
USDC IN/ND case 1:15-cr-00001-TLS-SLC document 318 filed 12/10/18 page 8 of 15
USDC IN/ND case 1:15-cr-00001-TLS-SLC document 318 filed 12/10/18 page 9 of 15
USDC IN/ND case 1:15-cr-00001-TLS-SLC document 318 filed 12/10/18 page 10 of 15
USDC IN/ND case 1:15-cr-00001-TLS-SLC document 318 filed 12/10/18 page 11 of 15
USDC IN/ND case 1:15-cr-00001-TLS-SLC document 318 filed 12/10/18 page 12 of 15
USDC IN/ND case 1:15-cr-00001-TLS-SLC document 318 filed 12/10/18 page 13 of 15
USDC IN/ND case 1:15-cr-00001-TLS-SLC document 318 filed 12/10/18 page 14 of 15
USDC IN/ND case 1:15-cr-00001-TLS-SLC document 318 filed 12/10/18 page 15 of 15
